      Case 2:20-cv-01359-TLN-CKD Document 9 Filed 10/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAVON LOVOWE RAMSEY,                                No. 20-cv-1359 CKD P
12                        Plaintiff,
13            v.                                          ORDER AND
14    CALIFORNIA DEPARTMENT OF                            FINDINGS AND RECOMMENDATIONS
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

19   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1).

21           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   /////
                                                         1
      Case 2:20-cv-01359-TLN-CKD Document 9 Filed 10/21/20 Page 2 of 3


 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account
 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
 3           The court is required to screen complaints brought by prisoners seeking relief against a
 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 5   court must dismiss a complaint if the prisoner has raised claims that fail to state a claim upon
 6   which relief may be granted. 28 U.S.C. § 1915A(b)(1),(2). When considering whether a
 7   complaint states a claim upon which relief can be granted, the court must accept the allegations in
 8   the complaint as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and construe the complaint
 9   in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
10           Section 1997(e)(a) of Title 42 of the United States Code provides that “[n]o action shall be
11   brought with respect to prison conditions under section 1983 of this title, . . . until such
12   administrative remedies as are available are exhausted.” When it is “clear from the face of the
13   complaint” that plaintiff has failed to exhaust available administrative remedies, dismissal of the
14   complaint for failure to state a claim upon which relief can be granted is warranted. Albino v.
15   Baca, 747 F.3d 1162, 1166 (9th Cir. 2014).
16           In his complaint, plaintiff admits that there were administrative remedies available to him
17   when this action was filed and that he never pursued administrative remedies with respect to his
18   two claims. Plaintiff at least suggests this is because monetary relief is not available through the
19   California Department of Corrections and Rehabilitation inmate grievance process. However, in
20   Booth v. Churner, 532 U.S. 731, 740-41 (2001), the Supreme Court held that the inability to
21   obtain a specific form of relief, such as monetary relief, via an inmate grievance does not excuse
22   exhaustion of the process. The exhaustion requirement generally applies to all suits relating to
23   prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the relief sought by the
24   prisoner and offered by the process, Booth, 532 U.S. at 741.
25           Because it is clear from plaintiff’s complaint that he has failed to exhaust available
26   administrative remedies with respect to the claims presented in his complaint, his complaint must
27   be dismissed, and this case must be closed.
28   /////
                                                         2
     Case 2:20-cv-01359-TLN-CKD Document 9 Filed 10/21/20 Page 3 of 3


 1            In accordance with the above, IT IS HEREBY ORDERED that:
 2            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3            2. The Clerk of the Court is directed to assign a district court judge to this case.
 4            IT IS HEREBY RECOMMENDED that:
 5            1. Plaintiff’s complaint be dismissed for failure to exhaust available administrative
 6   remedies; and
 7            2. This case be closed.
 8            These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after
10   being served with these findings and recommendations, plaintiff may file written objections with
11   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
13   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
14   1991).
15   Dated: October 20, 2020
                                                        _____________________________________
16
                                                        CAROLYN K. DELANEY
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19
20   1
     rams1359.fte
21

22

23

24

25

26

27

28
                                                          3
